DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 3/6/2020 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo et al (2009/0195769).
With respect to claim 1, Luo et al disclose: A method for laser distance measurement [ taught by figure 1 ], comprising: obtaining, from a control circuit, a synchronization signal [ figure 1 shows the frequency source divider (PLL(21)) getting an input from control (10) ];
generating, by at least one signal generator, a first periodic signal, a second periodic signal, and a third periodic signal based on the synchronization signal [ paragraph [0022] teaches that the frequency generator (21) outputs a first frequency signal, a second frequency signal and a comparative frequency signal ]; emitting, by a laser emitting device, a laser beam toward a target, the laser beam being generated under a modulation of the first periodic signal [ figure 1 shows the laser source (30) being driven by the first frequency signal (paragraph [0023]) wherein the first frequency signal is modulated by modulator (22) ]; generating, by an optical detector, a measurement signal in response to a signal mixing of the second periodic signal and a reflected laser beam from the target [ taught by receiving module (40); paragraph [0024] ]; and determining a distance to the target based on the measurement signal and the third periodic signal [ taught by A/D converter (11) and discriminator (12); paragraph [0027] ].
	Claim 6 is taught by paragraph [0022] – the comparative signal is equal to f1-f2.
	Claim 7 recites: The method of claim 1, wherein the generating, by the at least one signal generator, the first periodic signal, the second periodic signal, and the third periodic signal based on the synchronization signal includes: controlling, based on the synchronization signal, the at least one signal generator to generate the first periodic signal, the second periodic signal, and the third periodic signal, wherein the phases of the first periodic signal, the second periodic signal, and the third periodic signal are synchronous.
	This subject matter is anticipated by paragraph [0022] of Luo et al which teaches a frequency source divider PLL to provide the three output signals – PLL is understood in the art to mean phase locked loop. A phased locked loop keeps the phase of multiple frequency signal synchronous.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (2009/0195769) in view of Wang (CN 112805595 A).
It is first noted that paragraph [0022] of Luo et al suggest the use of a frequency source divider PLL to provide the three output signals – PLL is understood in the art to mean phase locked loop.
As a result, it would have been obvious in view of this suggestion to have used known structure for producing multiple frequency signals such that disclosed by Wang.
Want teaches claims 2-5 as follows.
With respect to claim 2, Wang discloses: The method of claim 1, wherein: the at least one signal generator includes a first frequency divider, a second frequency divider, and a third frequency divider [ figure 3 teaches a frequency divider (130) wherein the multiple outputs suggest a first, second and third divider ], and the first periodic signal, the second periodic signal, and the third periodic signal are generated by the first frequency divider, the second frequency divider, and the third frequency divider, respectively [ page 5 of the translation states, “…generating a first level modulation signal through the modulator 120, the first level modulation signal is a modulation signal wave. the first-stage modulation signal after frequency division processing by the frequency divider 130, generating a plurality of secondary modulation signal, each secondary modulation signal corresponding to a modulation frequency, modulation frequency of a plurality of secondary modulation signal are different…” ].
With respect to claim 3, Wang teaches: The method of claim 2, wherein the first frequency divider, the second frequency divider, and the third frequency divider divide a same source signal to generate the first periodic signal, the second periodic signal, and the third periodic signal [ this is taught by the first level modulator (120) being divided by frequency divider (130) ].
 

With respect to claim 4, Wang suggests: The method of claim 2, wherein the first frequency divider, the second frequency divider, and the third frequency divider divide at least two different source signals to generate the first periodic signal, the second periodic signal, and the third periodic signal [ this subject matter would have been obvious because page 4 of the translation states, “…in one embodiment, the emitting module 100 is divided into a plurality of the emitting laser signal, or the emitting module at the same time emitting a plurality of the emitting laser signal…”, thus rendering a plurality of source signals a suggested alternative ].
Claim 5 would have been obvious because decimal division is an inherent aspect of frequency division.
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (2009/0195769) in view of Xu (CN 109975823 A).
With respect to claim 8, Luo et al disclose: A method for laser distance measurement [ taught by figure 1 ], comprising: emitting, by a laser emitting device, a first laser beam toward a target [ taught by light source (30) ]; generating, by an optical detector, a first measurement signal in response to a signal mixing of a focal oscillator signal and a reflected first laser beam from the target, the first measurement signal corresponding to a periodic sequence [ taught by receiving module (40); paragraph [0024] ]; adjusting, based at least in part on one or more signal positions in the periodic sequence, one or more emitting parameters of the laser emitting device to emit a second laser beam toward the target; generating, by the optical detector, a second measurement signal in response to a signal mixing of the local oscillator signal and a reflected second laser beam from the target [ taught by the receiving module (40) operating during a second measurement time ], and determining, based on the second measurement signal, a distance to the target [ taught by paragraph [0027] ].
Luo et al does not teach adjusting, based at least in part on one or more signal positions in the periodic sequence, one or more emitting parameters of the laser emitting device to emit a second laser beam toward the target.
Xu teach that it was known before the time of filing of the present application to have used signal coding to prevent the detection on unwanted signals in a crowded vehicle environment.
Page 3 of the translation gives some examples of coding:
LiDAR transmitter 202 comprises a coding logic 206 (e.g., for causing coding of the LiDAR beam), one or more light source 208 (e.g., for generating a laser beam), (s) optional lens 210 (e.g., for adjusting the light beam generated by the laser source 208), Modulator 212 (for example, for modulating the generated light beam), and (s) optional lens 214 (e.g., for adjusting the light beam before the beam is transmitted to the object). coding logic 206 uses frequency hopping, pulse width change, wavelength modification, amplitude modification, phase shift or any combination thereof to encode the light beam, for example to enhance security and/or avoid (or at least partially reduce the possibility) signal interference. (s) light source 208 may include various types of laser light source, such as a pulse diode laser source, uncooled optical fiber (unfiber) laser source, solid laser, liquid crystal laser, dye laser, gas laser and so on. In some embodiments, it may also provide one or more optical filters (not shown) (adjacent to the optical lens 210 and/or 214, or embedded with optical lens 210 and/or 214), for example, according to the environment characteristic to filter the light beam (such as, (s) filter) for ensuring correct operation and/or for making light beam travel under bright/clear environment.
Page 2 of the translation states, “…To this end, some embodiments relate to encoding an LIDAR signal to avoid interference. In the embodiment, the coding mode of the LIDAR signal can be dynamically (e.g., automatically) change, and/or based on selection (e.g., provided according to some user preference) to change…”
It would have been obvious to have applied coding, as taught by Xu, to the device of Luo et al, when seeking to reduced detecting false signals.
The dynamic code changes meet the limitation reciting adjusting, based at least in part on one or more signal positions in the periodic sequence, one or more emitting parameters of the laser emitting device to emit a second laser beam toward the target.
Claim 9 is taught by paragraph [0022] of Luo et al.
Claims 10-12 would have been obvious because the duration of the first beam is dependent on the switching cycle set forth in paragraph [0023], thus being subject to the measuring range being required for a specific application of the device of Luo et al.
Allowable Subject Matter
Claims 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645